Citation Nr: 0122479	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  98-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in a May 1969 rating action, which the veteran did not 
appeal.  

2.  The RO denied service connection for major depression 
with psychotic features in an August 1988 rating decision, 
which the veteran did not appeal.  

3.  Evidence received since the August 1988 rating decision 
is essentially cumulative of evidence previously of record 
and not so significant that it must be considered with all 
the evidence of record.     


CONCLUSIONS OF LAW

1.  The May 1969 and August 1988 rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).

2.  No new and material evidence has been received since the 
August 1988 rating decision.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA has also recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the June 1998 rating decision, December 
1998 statement of the case, and the subsequent supplemental 
statement of the case, the RO advised the veteran and his 
representative of the laws and regulations applicable to 
reopening of finally decided claims and gave notice as to the 
types of evidence needed to substantiate his claim.  During 
the July 2001 Board hearing, the veteran was asked about 
supplying a statement from his brother, whom he argues was a 
witness to the treatment he received from VA soon after his 
discharge.  He has not provided any such statement.  The 
veteran's mother, whom he also claimed was a witness, is now 
deceased.  The Board also notes that, during the hearing, the 
veteran indicated that he would send additional evidence to 
the Board, a summary of military service, but that no such 
evidence has been received.  

In addition, the RO attempted to secure all pertinent VA 
treatment records identified by the veteran.  In written 
statements and oral testimony, he indicated that he was 
treated at VA in 1968, within one year of his separation from 
service.  Based on those statements, the RO requested the 
veteran's early VA records, instructing the facility to 
search retired records as well.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  The response 
received in January 2000 indicated that there were no records 
from 1968 and that the veteran's record started in 1973.  
That response is associated with the claims folder.  The 
veteran has not authorized VA to obtain any private medical 
records.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist has been fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date, those 
regulation provisions do not apply.    

Finally, the veteran has had the opportunity to submit 
evidence and argument in support of his claim, and has been 
afforded a hearing before a member of the Board.  
Accordingly, there is no indication that the Board's present 
review of the claim, including consideration of the VCAA and 
its implementing regulations in the first instance, will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

The veteran submitted his original claim for service-
connected disability compensation for a nervous disorder in 
February 1969.  In a May 1969 rating decision, the RO denied 
the claim as no nervous disorder was shown by the evidence of 
record.  The RO notified the veteran of that decision but he 
did not initiate an appeal.  Therefore, the RO's decision of 
May 1969 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

In May 1988, the veteran again submitted a claim for service 
connection for a nervous disorder.  The RO denied service 
connection for major depression with psychotic features in an 
August 1988 rating action.  The veteran did not initiate an 
appeal after the RO notified him of the denial.  Therefore, 
the August 1988 decision is also final. Id.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the August 1988 rating 
decision consists of the veteran's service medical records, a 
statement from his mother dated in March 1969, a report of VA 
examination performed in April 1969, a report of VA 
hospitalization from March 1973 to April 1973, VA outpatient 
treatment records dated from January 1988 to June 1988, and a 
report of VA examination performed in July 1988.   

Since the August 1988 rating decision, the veteran has 
pursued both pension and compensation claims.  Evidence 
received since the August 1988 rating decision relevant to 
service connection for an acquired psychiatric disorder 
consists of a report of VA hospitalization in December 1997; 
VA medical records dated from December 1997 to April 1998, 
October 1997 to January 1999, and March 1999 to August 1999; 
written statements from the veteran received in July 1990, 
February 1998, May 1998, December 1998, and February 1999; 
and the veteran's testimony during the July 2001 Board 
hearing.     

Upon a review of the above-listed evidence, the Board finds 
that it is not previously of record and generally bears 
directly on the issue of service connection for an acquired 
psychiatric disorder.  However, the Board also finds that the 
evidence is essentially cumulative of evidence previously of 
record, such that it is not so significant that it must be 
considered with all the evidence of record.  Specifically, 
the VA medical records merely show that the veteran continues 
to suffer from and participate in treatment for a psychiatric 
disorder, diagnosed in December 1997 as chronic paranoid 
schizophrenia.  Although the diagnosis is different, the 
information in the VA records is basically cumulative of 
prior medical evidence of record.    

The veteran's July 2001 testimony generally alleges the 
presence of psychiatric symptoms in service or within one 
year thereafter.  Such allegations are implicit within any 
claim for service connection and are therefore cumulative of 
evidence previously of record.  In addition, the veteran's 
written statements and oral testimony indicate that he was 
treated at VA in 1968, within one year of his separation from 
service.  He added that his mother and brother were witnesses 
to that treatment.  These statements essentially duplicate 
statements offered by the veteran's mother in the March 1969 
letter previously of record.  Moreover, the Board notes that, 
as discussed above, a search for VA records revealed nothing 
before 1973.  Also, during the July 2001 Board hearing, when 
asked about supplying a statement from his brother about his 
recollection of treatment, the veteran indicated that his 
brother just recalled his mother telling him that she took 
the veteran to the doctor.  Again, this statement is merely 
cumulative of the March 1969 letter from the veteran's 
mother.   

In summary, the Board finds that the evidence received since 
the August 1988 rating decision is not new and material 
within the meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.  
The appeal is denied.    


ORDER

As no new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, the claim is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

